Citation Nr: 1728368	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-00 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected migraine headaches.

2.  Entitlement to an initial increased rating for service-connected cervical spine strain, evaluated as noncompensably disabling prior to March 17, 2016 and as 10 percent disabling on and after March 17, 2016.

3.  Entitlement to an initial rating higher than 10 percent for service-connected thoracolumbar spine strain.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from August 2005 until September 2010.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

While a March 2016 rating decision increased the Veteran's headache rating to 30 percent and his cervical and thoracolumbar spine strain to 10 percent each, higher ratings remain throughout the appeal period for each of these service-connected disabilities.  Therefore, these increased rating claims remain on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to schedule the Veteran for a videoconference hearing before a Member of the Board, as per his request as reported on the January 2013 substantive appeal.  The Board acknowledges that a June 2016 report of general information documented that the Veteran's representative indicated that the Veteran would be withdrawing his appeal.  However, a written request to withdraw the appeal is not of record.  Instead, the Veteran's representative submitted a June 2017 Appellant Brief clearly indicating that the issues remained on appeal.  Thus, remand is required to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference with a Member of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

